Case 3:20-cv-00799-BJD-PDB Document 37 Filed 03/04/21 Page 1 of 1 PageID 456




                         United States District Court
                          Middle District of Florida
                            Jacksonville Division

JOHN WIDDOWS,

            Plaintiff,

V.                                               NO. 3:20-CV-799-BJD-PDB

DWAINE WILCOX AND TRUCKS, INC.,

            Defendants.



                                   Order

      On February 17, 2021, the defendants moved to compel discovery from
the plaintiff. Doc. 35. The next day, the Court entered an endorsed order
directing the defendants to file, by February 23, 2021, an amended motion
“that complies with the Local Rules that took effect on February 1, 2021,
including Local Rule 1.08 (governing typography) and Local Rule 3.01(h)
(governing a request for oral argument).” Doc. 36.

      The deadline has passed, and the defendant has filed no amended
motion. The Court denies the motion to compel, Doc. 35, without prejudice.

      Ordered in Jacksonville, Florida, on March 4, 2021.
